396 F.2d 955
Frank GARCIA et al., Appellants,v.PACIFIC MARITIME ASSOCIATION, a non-profit corporation, etal., Appellees.
No. 21087.
United States Court of Appeals Ninth Circuit.
July 11, 1968.

Sidney Gordon, Los Angeles, Cal., for appellant.
Richard Ernst, Mary C. Fisher, Norman Leonard, of Gladstein, Anderson, Leonard & Sibbett, San Francisco, Cal., for International Longshorement's & Warehousemen's Union, et al.
Fisher & Ernst, San Francisco, Cal., for Pacific Maritime Ass'n.
Before POPE, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
This is an appeal from a district court order denying the motion of plaintiffs for a preliminary injunction containing mandatory features.  Assuming that the district court had jurisdiction to entertain the suit, and jurisdiction to grant the requested injunction if otherwise meritorious, we hold that, under the circumstances here shown to exist, the denial of the motion was not an abuse of discretion.  The order is therefore


2
Affirmed.